DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites” wherein the adjustable operational frequency is adjusted with respect to the different resonance frequency of the at least one branch.”
However, the claim includes multiple component which could have its frequency adjected and adjusting a component of the circuit would adjust the frequency of the other component of the circuit. For instance, adjusting the capacitor in the circuit would adjust the frequency of the entire circuit. 
The claim failed to disclose an adjustable operational frequency and it’s unclear what the adjustable operational frequency is directed to. 
For the purpose of examination, the claim is read without the limitation discussed above.
The dependent claims does not remedy the 112 raised and are subjected to the same 112 raised

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set Sedwickh in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set Sedwickh in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sedwick (US 2012/0010079) in view of Yeh et al. (US 2016/0035477).

Re Claim 1; Sedwick discloses a multi-coil passive wireless power repeater (Fig. 2) for inductively transferring wireless power from a transmitter (20) to a receiver (22), the multi-coil passive wireless power repeater comprising (Fig. 2): 
an array of passive repeater transmitting coils (16) in a single layer; 
a repeater receiving coil (12) positioned; wherein each passive RTC of the array of passive RTCs comprises a resonance capacitor forming a branch, wherein the branches of the array of the passive RTCs are parallelly wired together, (Par 0058 discloses each of the coils 12 as coupled with a capacitor in order to lower the frequency for frequency to be easily matched. Furthermore, based on the structure shown in Fig. 2, it would conjecture that the capacitors are coupled to the coils in parallel)
wherein a resonance frequency of at least one branch of the branches of the passive RTCs positioned directly below the receiver changes to a different resonance frequency when the receiver is placed above the receiver facing side; (the presence of the load changes the 
Sedwick does not disclose to the receiver coil (518, accessory) having a ferrite layer behind it and an array of passive repeater transmitting coils (RTC) (520, 528) in a single layer;  
a ferrite layer having a receiver facing side and 
However, Yeh discloses the concept of placing coils on a ferrite layer and also discloses placing plurality of coils on both sides of the layer of the ferrite layer to effectively enhance charging efficiency and reduce heat generation
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have included a ferrite layer behind all the coils and also coil component includes a substrate and the first and second coils formed on two surfaces of the substrate, motivated by the desire to reduce the form factor of the intermediate device and also as stated by Yeh’s par 0007 effectively enhance charging efficiency and reduce heat generation.

Note FIG. 2A is a schematic diagram of an embodiment of a bridge device 200 used to wirelessly charge an auditory prosthesis. Such a bridge device 200 is used for recharging of the battery of an external portion 104 via wireless power or energy transfer with the bridge device 200 (e.g., over inductive coupling). Additionally, the bridge device 200 can include other accessories to enable charging of a battery of an implanted portion 102 while still implanted in a recipient R. Charging occurs over the same devices (e.g., coils) that provide power and data transfer between the implantable portion 102 and the external portion 104 of an auditory prosthesis. The bridge device 200 includes a housing 202 and a number of interfaces having induction devices located therein. The charging bridge 200 also includes a station interface 208 that, during use, is placed over a wireless charging station S that emits a standard charging protocol from the station's own induction device.
In order for the bridge device 200 to be placed in between the wireless charging station S and the accessories, it would have been obvious that a double sided layer including coils on both side be implemented in the design. 
Sedwick fails to explicitly disclose that a double sided layer including coils on both side.
However, Yeh does disclose such a device, for instance in par 0069, Yeh discloses the thin-film coil component 111 (An adhesive layer mixed with Ferromagnetic material is used to combine coils and the substrate) includes a substrate and the first and second thin-coils formed on two surfaces of the substrate. The two thin-film coils are electrically connected by a connection means. This magnetic substance is a kind of ferromagnetic material which is used to enhance induced current and induced electromotive force of the thin-film winding 
Therefore, one of the ordinary skill in the art would have introduced the device of Yeh within the bridge device 200 of Sedwick in order to have the image shown in Fig. 2A and also motivated by the desire to reduce the form factor of the bridge device.

Re Claim 10; Sedwick disclose wherein signals on the (12) and the array of the passive RTCs (16) have a same frequency. (Par 0059)

Re Claim 11; Yeh discloses wherein the ferrite layer is configured to effectively increase inductance between the receiver and the RRC. (Fig. 4, par 0056)

Re Claim 12; Yeh discloses wherein each passive RTC of the array of passive RTCs is situated one next to another passive RTC in the single layer. (Fig. 11)

Re Claims 13 and 14; the combination wherein the array of passive RTCs is arranged linearly. The combination however does not disclose in a square pattern formation and wherein the array of passive RTCs is arranged in a hexagon pattern formation.
However, having the coil arrangement in a square pattern formation or a hexagon pattern formation is routine and conventional and it would have been obvious to one of the ordinary skill in the art either square pattern or a hexagon pattern based on the location of the coils of the load and the size of the load.

Re Claims 15 and 16; Sedwick disclose wherein a remaining branch of the passive RTCs, which are not covered by the receiver, sustain a natural resonance frequency. (Fig. 2, natural resonance frequency is always distorted when an object is present and when an object isn’t present the natural frequency would be remained).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sedwick in view of Yeh et al. (US 2016/0035477) and further in view of Suzuki et al. (US 2010/0181842)
Re Claim 2; the combination of Sedwick in view of Yeh discloses a wireless power transfer module includes a transmitter and a receiver. 
The combination does not disclose the detail of the receiver to include wherein a second ferrite layer is positioned on a side of the receiver that is opposite the multi coil repeater to 
However, Suzuki discloses wherein a ferrite layer (17) is positioned on a side of the receiver coil (170).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have placed a ferrite layer positioned on a side of the receiver coil opposite the multi coil repeater to sandwich the receiver coil and the array of TRCs therebetween causing a drop of the resonance frequency in the receiver in order to provide the required amount of power required by the load so that the load is operated appropriately. 

Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Sedwick (US 20150380972) in view of Yeh et al. (US 2016/0035477) and further in view of Saunamaki (US 2011/0115430)

Re Claim 3; the combination of Sedwick in view of Yeh discloses RTC and RRC.
The combination does not disclose wherein the RTC is smaller than the RRC to enable coverage of at least RTCs by the receiver coil
However, Saunamaki discloses wherein the RTC (180) is substantially smaller than the RRC (160). Fig. 10.
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have the he RTC is smaller than the RRC in order to transfer power effectively. 

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sedwick in view of Yeh et al. (US 2016/0035477) and further in view of Smith et al. (US 2010/0187913)

Re Claim 5; The combination of Sedwick in view of Smith disclosure has been discussed above.
The combination does not disclose a method for adjusting an operational frequency of a transmitter in communication with a multi-coil repeater comprising an array of passive repeater transmitting coils (RTCs) in a signal layer, the method comprising: 
scanning a range of operational frequencies of a transmitter and registering a power output for each frequency of the range of the operational frequencies; determining a lowest frequency in which the power output is minimal; 
adjusting the operational frequency with respect to the lowest frequency and transmitting to the RRC of the multi-coil repeater and the RRC being positioned on a transmitter facing side of a ferrite layer, the array op passive RTCs being poisoned on a receiver facing side of the ferrite layer. 
However, Smith discloses the known method of optimizing power transmission between a transmitter and a load where the load is movable. 
scanning a range of operational frequencies of the transmitter (par 0104 0116) and 
registering a power output for each frequency of the range of the operational frequencies; (implicit)
determining a lowest frequency in which the power output is minimal; (par. 0116, high amplitude power delivery and low power scan)

Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the process disclosed by Smith in the device of Sedwick motivated by the desire to fine the optimum frequency to transfer power between the transmitter and the load in order to efficiently transfer power and avoid waste

Re Claim 6; Smith discloses wherein the adjusting of the operational frequency is repeated sequentially for detecting a movement of the receiver or additional receivers. (par. 0123)

Re Claim 7; Smith discloses wherein the transmitter adjusts the power output to satisfy power requirement of a receiver. (par. 0123)

Re Claims 8 and 9; the combination of the teaches has been disclosed above and wherein each RTC of the array of RTCs comprises a resonance capacitor forming a branch.
The combination however does not disclose wherein the lowest frequency in which the power output is minimal comprises a joint resonance frequency of the at least one branch of the branches of the RTCs and of a receiver coil of a receiver positioned above the at least one branch wherein the joint resonance frequency  lower than a resonance frequency of a branch of the branches of the RTC’s that does not have the receiver positioned there above causing the operational frequency to effectively selects only the at least one.
. 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. However, to expedite prosecution, the examiner has changed the primary reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL KESSIE/
03/18/2022
Primary Examiner, Art Unit 2836